DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and respond filed on 02/22/2022 is acknowledged and entered.

Claims 1-20 were pending.  In the amendment as filed, applicants have added claim 21.  No claims have been amended and/or cancelled.  Therefore, claims 1-21 are currently pending.

Election/Restrictions
Applicant’s election of a species for a type of composition/combination in the reply filed on 02/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The elected species is as follows: “In response to the species election, Applicant elects buthionine suloximine BSO as the GSH inhibitor and the combination of dabrafenib and cobimetinib as the anti-cancer agents”.  The elected species is interpreted to be a combination that include two (2) anti-cancer agents and ‘buthionine suloximine BSO’.  That is the elected species is combination of three (3) components/compounds/active agents, which are buthionine sulfoximine (BSO), dabrafenib, and cobimetinib.


Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/22/2022.

Accordingly, claims 1-12 and 19-21 are under consideration in this Office Action.

Priority
This present application is a continuation-in-part (CIP) of 15/748,506 that was filed on 01/29/2018 as stated in the Application Data Sheet (ADS) filed on 07/31/2020.  15/748,506 is a 371 of PCT/US2016/043993 filed on 07/26/2016.  PCT/US2016/043993 claims priority to two provisional applications, which are 62/198,001 that was filed on 07/28/2015, and 62/241,379 that was filed on 10/14/2015.
As recognized by MPEP § 211.05(I):
To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) except for the best mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a) except for the best mode requirement.

Here, instant claims 1-21 claim a combination comprising “a glutathione (GSH) synthesis inhibitor”.  This combination is not supported by 15/748,506, PCT/US2016/043993, and the provisional applications of 62/198,001 and 62/241,379.  Therefore, instant claims 1-21 are not entitled to the benefit of the filing date of an earlier-filed applications (i.e. 15/748,506, PCT/US2016/043993, 62/198,001 and 62/241,379)
Since this present application is being examined under the first inventor to file provisions of the AIA , instant claims 1-21 have an effective filing date of 07/31/2020 for prior art searches.

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 02/22/2022 has been reviewed as recorded in PTO-1449 form(s).  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the filed PTO-1449/SB08 form(s).  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is indefinite for reciting the term “buthionine suloximine (BSO)” because one of ordinary skill in the art cannot reasonably determine the metes and bounds.  This term appears to be a typographical error because it is not clear as to its structural feature(s).  This term is not defined in the present specification and it is not recognized in the chemical art.  Therefore, claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spitz et al. (US Patent 9,801,922 B2; cited in IDS filed on 07/13/2021).
For claims 1, 2, and 12, Spitz et al. claim a method for treating lung cancer in a mammal (refers to instant claimed ‘for the therapeutic treatment of a hyperproliferative disorder’ of claim 1 and instant claim 2) using a pharmaceutical composition comprising a decyl-TPP agent (refers to instant claimed ‘an anti-cancer composition’ and ‘one anti-cancer agent’ of claim 1) and L-buthionine-[S,R]sulfoximine (BSO) (refers to instant claim 12) (Claims 1 and 8).
For claim 20, Spitz et al. claim a method for treating lung cancer in a mammal comprising administering to the mammal (refers to instant claimed ‘treating a hyperproliferative disorder in a mammal, comprising administering to the mammal’ of claim 20) a pharmaceutical composition comprising a decyl-TPP agent (refers to instant claimed ‘an anti-cancer composition’ of claim 20), L-buthionine-[S,R]sulfoximine (BSO) (refers to instant claimed ‘a GSH synthesis inhibitor’ of 20), and a pharmaceutically acceptable diluent or carrier (Claims 1 and 8).
Therefore, the method and composition of Spitz et al. do anticipate the instant claimed invention.

Claims 1, 2, 4, 12, 20, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Audoly et al. (WO 2021/168283 A1; Effective Filing Date of 02/18/2020; cited in IDS filed on 02/22/2022).
For claims 1, 2, 4, 12, and 21, Audoly et al. claim a pharmaceutical composition and a method for treating melanoma (refers to instant claimed ‘for the therapeutic treatment of a hyperproliferative disorder’ of claim 1 and instant claims 2 and 4) using the pharmaceutical composition (Claims 1, 2, and 19).  The pharmaceutical comprises a BRAF inhibitor such as dabrafenib, a MEK inhibitor such as cobimetinib (refers to instant claimed ‘an anti-cancer composition comprising one or more anti-cancer agents’ of claim 1; and ‘wherein the anti-cancer composition is a combination of dabrafenib and cobimetinib.’ of instant claim 21), and a GSH inhibitor such as buthionine sulfoximine (refers to instant claim 12) (Claims 1, 10, 11, 17, and 19).  Audoly et al. also disclose the followings: (i) (i) the term “patient” is defined to include mammals (e.g., murines, simians, equines (horses), bovines (cattle), porcines, canines, felines, and the like), and most preferably includes humans (see para. [0029] on pg. 8); (ii) the route of administration for the compounds/active agents include parenteral administration (see para. [0102] on pg. 32 and para. [0105] on pg. 33); (iii) the active components of the combination therapy can be administered simultaneously or sequentially (see para. [0108] on pg. 34).  The type of sequential include administering the BRAF inhibitor and/or MEK inhibitor prior to administering the GSH inhibitor (see para. [0108] on pg. 34).  And (iv) Medical kits containing the pharmaceutical composition along with instructions for using the kits to treat a cancer such as melanoma; and the instructions can specify the route of administration for the compounds/active agents include parenteral administration (see para. [0112] on pg. 35).
For claim 20, Audoly et al. claim a pharmaceutical composition and a method for treating melanoma using the pharmaceutical composition (refers to instant claimed ‘treating a hyperproliferative disorder’ of claim 20) (Claims 1, 2, and 19).  The pharmaceutical comprises a BRAF inhibitor such as dabrafenib, a MEK inhibitor such as cobimetinib, and a GSH inhibitor such as buthionine sulfoximine (refers to instant claimed ‘a combination of a GSH synthesis inhibitor and an anticancer composition’ of claim 20) (Claims 1, 10, 11, 17, and 19).  The method for treating melanoma comprises the step of administering to a patient in need thereof a therapeutically effective amount of a first therapeutic agent and a second therapeutic agent to treat the cancer (refers to instant claimed ‘administering to the mammal’ of claim 20) (Claim 1).  Audoly et al. also disclose the followings: (i) the term “patient” is defined to include mammals (refers to instant claimed ‘mammal’ of claim 20) (e.g., murines, simians, equines (horses), bovines (cattle), porcines, canines, felines, and the like), and most preferably includes humans (see para. [0029] on pg. 8); and (ii) the active components of the combination therapy can be administered simultaneously or sequentially (see para. [0108] on pg. 34).  The type of sequential include administering the BRAF inhibitor and/or MEK inhibitor prior to administering the GSH inhibitor (see para. [0108] on pg. 34).
Therefore, the composition and method of Audoly et al. do anticipate the instant claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Audoly et al. (WO 2021/168283 A1; Effective Filing Date of 02/18/2020; cited in IDS filed on 02/22/2022).
For claims 1, 2, 4, 5, 7, 8, 11, 12, and 21, Audoly et al. claim a pharmaceutical composition and a method for treating melanoma (refers to instant claimed ‘for the therapeutic treatment of a hyperproliferative disorder’ of claim 1 and instant claims 2 and 4) using the pharmaceutical composition (Claims 1, 2, and 19).  The pharmaceutical comprises a BRAF inhibitor such as dabrafenib, a MEK inhibitor such as cobimetinib (refers to instant claimed ‘an anti-cancer composition comprising one or more anti-cancer agents’ of claim 1; ‘wherein the anti-cancer composition is a combination of dabrafenib and cobimetinib.’ of instant claim 21; and instant claim 5), and a GSH inhibitor such as buthionine sulfoximine (refers to instant claim 12) (Claims 1, 10, 11, 17, and 19).  Audoly et al. also disclose the followings: (i) the route of administration for the compounds/active agents include parenteral administration (see para. [0102] on pg. 32 and para. [0105] on pg. 33); (ii) the active components of the combination therapy can be administered simultaneously (refers to instant claim 7 and 11) or sequentially (see para. [0108] on pg. 34).  The type of sequential include administering the BRAF inhibitor and/or MEK inhibitor prior to administering the GSH inhibitor (refers to instant claim 8) (see para. [0108] on pg. 34).  And (iii) Medical kits containing the pharmaceutical composition along with instructions for using the kits to treat a cancer such as melanoma; and the instructions can specify the route of administration for the compounds/active agents include parenteral administration (see para. [0112] on pg. 35). 
The teachings of Audoly et al. differ from the presently claimed invention as follows:
While Audoly et al. do not explicitly disclose the type of cancer as recited by instant claims 3 and 6, these limitations do not invoke any type of specificity regarding the type of cancer for the use of the product of instant claim 1.  The present specification disclose that “The precise cellular mechanism that drives MAPKi resistance in metastatic melanoma is not known” (see line 33 bridging pages 1-2).  Thus, given its broadest reasonable interpretation (BRI) for this claimed limitation, the type of cancer as claimed encompass any type of cancer.  Here, Audoly et al. claim a method for treating melanoma (Claim 1), where the type of melanoma include a superficial spreading melanoma, nodular melanoma, acral-lentiginous melanoma, lentigo maligna melanoma, amelanotic melanoma, desmoplastic melanoma, ocular melanoma, nevoid melanoma, and spitzoid melanoma (Claim 2).   Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to recognize that the melanoma treatment methodology of Audoly et al. can be successful use to treat the type of cancer as recited by claims 3 and 6.
While Audoly et al. do not explicitly disclose the dosing regimen as recited by instant claims 9 and 10, these limitations does not invoke any type structural feature(s) for the claimed ‘GSH synthesis inhibitor’ and the claimed ‘anti-cancer composition’/‘anti-cancer agents’.  Since claims 1-12, and 21 as a whole is directed to product, and as a result, the BRI for these claimed limitations is that it is directed to a method of use for the claimed ‘GSH synthesis inhibitor’ and the claimed ‘anti-cancer composition’/‘anti-cancer agents’, where the method of use/mode of administration is any type of mode of administration.  Here, Audoly et al. disclose the route of administration for the compounds/active agents to include parenteral administration (see para. [0102] on pg. 32 and para. [0105] on pg. 33).  Furthermore, the patentability determination of a product is based on the product itself (i.e. its structural feature(s)).  These methods of use does not alter the structural feature(s) of the claimed ‘GSH synthesis inhibitor’ and the claimed ‘anti-cancer composition’/‘anti-cancer agents’; and the present specification has not demonstrated any changes in the structural feature(s) of the claimed ‘GSH synthesis inhibitor’ and the claimed ‘anti-cancer composition’/‘anti-cancer agents’ based on their use.  Consequently, the buthionine sulfoximine, dabrafenib, and cobimetinib of Audoly et al. anticipates claimed ‘GSH synthesis inhibitor’ and the claimed ‘anti-cancer composition’/‘anti-cancer agents’ of instant claims 1, 12, and 21.
Therefore, the teachings of Audoly et al. do render the invention of the instant claims prima facie obvious.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Audoly et al. (WO 2021/168283 A1; Effective Filing Date of 02/18/2020; cited in IDS filed on 02/22/2022).
For claim 19, Audoly et al. claim a pharmaceutical composition and a method for treating melanoma (refers to instant claimed ‘for treating a hyperproliferative disorder’ of claim 19) using the pharmaceutical composition (Claims 1, 2, and 19).  The pharmaceutical comprises a BRAF inhibitor such as dabrafenib, a MEK inhibitor such as cobimetinib, and a GSH inhibitor such as buthionine sulfoximine (refers to instant claimed ‘a GSH synthesis inhibitor’ of claim 19) (Claims 1, 10, 11, 17, and 19).  Audoly et al. also disclose medical kits containing the pharmaceutical composition along with instructions for using the kits to treat a cancer such as melanoma (refers to instant claimed ‘a package insert or label indicating the administration of the GSH synthesis inhibitor with an anti-cancer composition’ of claim 19); and the instructions can specify the route of administration for the compounds/active agents include parenteral administration  (see para. [0112] on pg. 35).
The teachings of Audoly et al. differ from the presently claimed invention as follows:
While Audoly et al. do not explicitly disclose that the kit include a container as recited by instant claim 19, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include a container in the kit of Audoly et al. in order to hold and store the compound(s)/active agent(s).  A person of ordinary skill in the art would have been motivated to do so because including a container in a pharmaceutical kit is a well-understood, routine, and conventional activity for those in the field of pharmaceuticals.  See Remington: The Science and Practice of Pharmacy (21st Edition, 2005, see especially pgs. 809-813; A copy has not been provided because the book is too large and it is publicly accessible at any libraries); Guth et al. (US Patent 4,658,957); and Brenneman (US 5,466,220).  Thus, in view of art recognized knowledge, there would have been a reasonable expectation of success that the pharmaceutical kit of Audoly et al. would include a container.
Therefore, the teachings of Audoly et al. do render the invention of the instant claims prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1, 2, 4, 12, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7, and 8 of copending Application No. 16/668,736 (reference application; based on claims amendment filed on 07/08/2021 and hereinafter refers to as Schultz et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because both the composition of the instant claims 1, 2, 4, 12, and 21 and the composition of claims 1, 3-5, 7, and 8 of Schultz et al. have similar structural features.

16/945,327
16/668,736
1. A combination of a glutathione (GSH) synthesis inhibitor and an anti-cancer composition comprising one or more anti-cancer agents for the therapeutic treatment of a hyperproliferative disorder.
1. A therapeutic regimen comprising (a) an anti-cancer BRAF inhibitor agent or combination of BRAF inhibitor and MEK inhibitor, and (b) a secondary agent comprising L-buthionine-[S,R]-sulfoximine (BSO), or combination of phenylbutyric acid (PBA) or a pharmaceutically acceptable salt thereof, and chloroquine or hydrochloroquine (HCQ) for the therapeutic treatment of a hyperproliferative disorder.
12. The combination of claim 1, wherein the GSH synthesis inhibitor is buthionine suloximine (BSO).

21. The method of claim 1, wherein the GSH synthesis inhibitor is buthionine suloximine (BSO), and wherein the anti- cancer composition is a combination of
dabrafenib and cobimetinib.
3. The therapeutic regimen of claim 1, wherein the anti-cancer agent consists essentially of a combination of a BRAF inhibitor agent and a MEK inhibitor.

4. The therapeutic regimen of claim 1, wherein the BRAF inhibitor agent is vemurafenib or dabrafenib.

5. The therapeutic regimen of claim 1, wherein the MEK inhibitor is cobimetinib or trametinib.
2. The combination of claim 1, wherein the hyperproliferative disorder is cancer.
7. The therapeutic regimen of claim 1, wherein the hyperproliferative disorder is cancer.
4. The combination of claim 2, wherein the cancer is melanoma.
8. The therapeutic regimen of claim 7, wherein the cancer is melanoma.


That is the composition of the instant application is generic to the composition of Schultz et al. or in other word claims 1, 2, 4, 12, and 21 are anticipated by claims 1, 3-5, 7, and 8 of copending Application No. 16/668,736.  Consequently, the examined claims would be obvious over the claims of copending Application No. 16/668,736.  Further, the courts have clearly conveyed that a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim.  See In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993); In re Gosteli, 872 F.2d 1008, 1010, 10 USPQ2d 1614, 1616 (Fed. Cir. 1989); Titanium Metals Corp. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d at 944, 214 USPQ at 767 (C.C.P.A. 1982).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 37 of copending Application No. 16/668,736 (reference application; based on claims amendment filed on 07/08/2021 and hereinafter refers to as Schultz et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claim 20 and the method of claim 37 of Schultz et al. have similar method step and uses a composition with similar structural features.

16/945,327
16/668,736
20. A method for treating a hyperproliferative disorder in a mammal, comprising administering to the mammal a combination of a GSH synthesis inhibitor and an anticancer composition.
37. A method for treating a hyperproliferative disorder in a mammal, comprising administering to the mammal a therapeutic combination comprising (a) an anti-cancer combination of vemurafenib and cobimetinib, or a combination of trametinib and dabrafenib, and (b) a secondary agent comprising L-buthionine-[S,R]-sulfoximine (BSO), or phenyl butyric acid (PBA) or a pharmaceutically acceptable salt thereof, and chloroquine or hydrochloroquine (HCQ) as a combined preparation for separate, simultaneous or sequential use in the treatment of a hyperproliferative disorder.


That is the method of the instant application is generic to the method of Schultz et al. or in other word claim 20 are anticipated by claim 37 of copending Application No. 16/668,736.  Consequently, the examined claims would be obvious over the claims of copending Application No. 16/668,736.  Further, the courts have clearly conveyed that a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim.  See In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993); In re Gosteli, 872 F.2d 1008, 1010, 10 USPQ2d 1614, 1616 (Fed. Cir. 1989); Titanium Metals Corp. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d at 944, 214 USPQ at 767 (C.C.P.A. 1982).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 4, and 6-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-11 of copending Application No. 16/945,323 (reference application; based on claims amendment filed on 03/28/2022 and hereinafter refers to as Schultz et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the composition of the instant claims 1, 2, 4, and 6-12 and the composition of claims 1 and 7-11 of Schultz et al. have similar structural features.

16/945,327
16/945,323
1. A combination of a glutathione (GSH) synthesis inhibitor and an anti-cancer composition comprising one or more anti-cancer agents for the therapeutic treatment of a hyperproliferative disorder.
1. A combination of a glutathione (GSH) synthesis inhibitor and an anti-cancer composition comprising one or more anti-cancer agents for the therapeutic treatment of melanoma that is resistant to a MAPK-pathway inhibitor (MAPKi), whereby the GSH synthesis inhibitor is included in a dosage of from about 5-17 g/m2 buthionine sulphoximine (BSO), and further providing that the anticancer composition comprises vemurafenib.
2. The combination of claim 1, wherein the hyperproliferative disorder is cancer.

4. The combination of claim 2, wherein the cancer is melanoma.

6. The combination of claim 1, wherein the hyperproliferative disorder is
resistant to a MAPK-pathway inhibitor (MAPKi).

12. The combination of claim 1, wherein the GSH synthesis inhibitor is buthionine suloximine (BSO).

7. The combination of claim 1, wherein the GSH synthesis inhibitor is
administered simultaneously with the anti-cancer composition.
7. The combination of claim 1, wherein the GSH synthesis inhibitor is administered simultaneously with the anti-cancer composition.
8. The combination of claim 1, wherein the GSH synthesis inhibitor and the anti-cancer composition are administered sequentially.
8. The combination of claim 1, wherein the GSH synthesis inhibitor and the anti-cancer composition are administered sequentially.
9. The combination of claim 1, wherein administration of the anti-cancer composition begins about 1 to about 10 days before administration of the GSH synthesis inhibitor.
9. The combination of claim 1, wherein administration of the anti-cancer composition begins about 1 to about 10 days before administration of the GSH synthesis inhibitor.
10. The combination of claim 1, wherein administration of the GSH synthesis inhibitor begins about 1 to about 10 days before administration of the anti-cancer
composition.
10. The combination of claim 1, wherein administration of the GSH synthesis inhibitor begins about 1 to about 10 days before administration of the anti-cancer composition.
11. The combination of claim 1, wherein administration of the GSH synthesis inhibitor and administration of the anti-cancer composition begin on the same day.
11. The combination of claim 1, wherein administration of the GSH synthesis inhibitor and administration of the anti-cancer composition begin on the same day.


That is the composition of the instant application is generic to the composition of Schultz et al. or in other word claims 1, 2, 4, and 6-12 are anticipated by claims 1 and 7-11 of copending Application No. 16/945,323.  Consequently, the examined claims would be obvious over the claims of copending Application No. 16/945,323.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 4, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of copending Application No. 16/945,323 (reference application; based on claims amendment filed on 03/28/2022 and hereinafter refers to as Schultz et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the composition of the instant claims 1, 2, 4, and 12 and the composition of claim 24 of Schultz et al. have similar structural features.

16/945,327
16/945,323
1. A combination of a glutathione (GSH) synthesis inhibitor and an anti-cancer composition comprising one or more anti-cancer agents for the therapeutic treatment of a hyperproliferative disorder.
24. A combination of a glutathione (GSH) synthesis inhibitor and an anti-cancer
composition comprising one or more anti-cancer agents for the therapeutic treatment of melanoma, whereby the GSH synthesis inhibitor comprises buthionine sulphoximine
(BSO), and further providing that the anti-cancer composition comprises vemurafenib
and cobimetinib.
2. The combination of claim 1, wherein the hyperproliferative disorder is cancer.

4. The combination of claim 2, wherein the cancer is melanoma.

12. The combination of claim 1, wherein the GSH synthesis inhibitor is buthionine suloximine (BSO).


That is the composition of the instant application is generic to the composition of Schultz et al. or in other word claims 1, 2, 4, and 12 are anticipated by claim 24 of copending Application No. 16/945,323.  Consequently, the examined claims would be obvious over the claims of copending Application No. 16/945,323.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 16/945,323 (reference application; based on claims amendment filed on 03/28/2022 and hereinafter refers to as Schultz et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the composition of the instant claim 19 and the composition of claim 19 of Schultz et al. have similar structural features.

16/945,327
16/945,323
19. A kit comprising a GSH synthesis inhibitor, a container, and a package insert
or label indicating the administration of the GSH synthesis inhibitor with an anti-cancer composition for treating a hyperproliferative disorder.
19. A kit comprising a GSH synthesis inhibitor, a container, and a package insert or label indicating the administration of the GSH synthesis inhibitor with an anti-cancer composition for treating melanoma, whereby
the GSH synthesis inhibitor is buthionine sulphoximine (BSO), and further providing that the anti-cancer composition comprises vemurafenib.


That is the composition of the instant application is generic to the composition of Schultz et al. or in other word claim 19 are anticipated by claim 19 of copending Application No. 16/945,323.  Consequently, the examined claims would be obvious over the claims of copending Application No. 16/945,323.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20 and 23 of copending Application No. 16/945,323 (reference application; based on claims amendment filed on 03/28/2022 and hereinafter refers to as Schultz et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claim 20 and the method of claims 20 and 23 of Schultz et al. have similar method step and uses a composition with similar structural features.

16/945,327
16/945,323
20. A method for treating a hyperproliferative disorder in a mammal, comprising administering to the mammal a combination of a GSH synthesis inhibitor and an anticancer composition.
20. A method for treating a drug-resistant melanoma in a mammal, comprising administering to the mammal a combination of a GSH synthesis inhibitor and an anti-cancer composition, whereby the GSH synthesis inhibitor and the anti-cancer composition are administered sequentially, and further providing that the GSH synthesis inhibitor comprises buthionine sulphoximine (BSO) and the anti-cancer composition comprises vemurafenib.

23. A method for treating melanoma in a mammal comprising administering to the mammal a combination of buthionine sulphoximine (BSO), vemurafenib, and
cobimetinib.


That is the method of the instant application is generic to the method of Schultz et al. or in other word claim 19 are anticipated by claims 20 and 23 of copending Application No. 16/945,323.  Consequently, the examined claims would be obvious over the claims of copending Application No. 16/945,323.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
May 21, 2022